COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
                                                      No. 08-17-00038-CR
  Thomas Leonard,                         §
                                                        Appeal from the
                      Appellant,          §
                                                       120th District Court
  v.                                      §
                                                    of El Paso County, Texas
  The State of Texas,                     §
                                                      (TC# 20110D02415)
                       State.             §

                                            ORDER

       The State has filed a motion to dismiss this appeal for lack of jurisdiction on the ground

that Appellant did not timely file his notice of appeal. Appellant was provided an opportunity to

file a response, but he has instead filed a motion asking that the deadline for filing his response be

extended to thirty days after the supplemental record is filed. The Court grants Appellant’s request

for additional time to file his response to the State’s motion to dismiss, but Appellant’s response

is due to be filed no later than May 15, 2017.

       Further, the Court gives Appellant notice of its intent to dismiss this appeal as moot because

the Court issued its opinion and judgment on April 26, 2017 affirming Appellant’s convictions in

cause number 08-14-139-CR. Appellant’s response to the Court’s notice of intent to dismiss, if

any, is due to be filed no later than May 15, 2017. The Court will not consider any further requests




                                                  1
for an extension of time in which to respond to the State’s motion to dismiss or the Court’s notice

of intent to dismiss the appeal as moot.

       IT IS SO ORDERED this 4th day of May, 2017.




                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2